Title: To Benjamin Franklin from the Comtesse de Golowkin, [before 8 August 1781]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


[before August 8, 1781]
Je reçois enfin, mon cher Papa la reponse de la personne que j’avois chargè [de] me procurer un Exemplaire de l’ouvrage de L’Abbè Raynal; dites moi, je vous prie, si vous le voulès, et il seras chez vous demain matin, ou si vous preferès d’attendre. J’en sais un autre in 8vo. papier superfin 154 l.t. Je trouve tout cela fort cher, mais ce sonts les circonstances, il est presqu’impossible de s’en procurer dans ce moment. Beaucoup de peines, de chagrins et d’inquietudes, m’onts empechès mon cher Papa, de vous porter moi-même cette reponse, et de vous dire que je vous aimerai toujour tendrement.
